DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 4 and 8-15 are pending and are subject to this Office Action. Claims 1-3, 5-7, 16-24 have been cancelled. This is the first Office Action on the merits of the claims.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The Examiner notes that there appears to be numerous informalities/errors in the Applicant’s specification. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	For example, page 24 of the replacement specification dated 12/16/2021 recites “Previously, and Global Thermostat” which appears to be missing a noun, page 26 recites “S)2” in line 22, and there is more than 1 abstract. 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Interpretation
	Claim 4 recite “the organic molecule denoted Ph-3-PD”. As disclosed by the specification, Ph-XX-YY abbreviation means: Ph – phenyl moiety, XX – degree of substitutions of phenyl ring (3 or 6), and YY – diamine substituents with PD being propane-1,3-diamine. The claimed organic molecule is considered to be a specific alkyl-aryl amine molecule represented by structure (1b) of Fig. 1. 

Claim Objections
Claims 4, 9-11, 13 and 15 are objected to because of the following informalities:  
Claim 4, line 1: “A process the sorption of CO2 from mixed gases” should read “A process for the sorption of CO2 from mixed gases”.  
Claim 4, lines 1-2: “mixed gases ranging from 100 ppm – 20% CO2 concentration” should read “mixed gases comprising a CO2 concentration in a range from 100 ppm – 20%” 

Claims 9, 11, 13 and 15 depend from cancelled claim 3. The claims should be amended to depend from a pending claim. Applicant is advised that should claim 8, 12 and 14 be found allowable, claims 9, 11, 13 and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, if the dependency is amended to claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). For purposes of examination, claims 9, 11, 13 and 15 are considered to depend from independent claim 4. 

Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 8 be found allowable, claims 9 and 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claims fails to comply with the written description requirement because there is a lack of adequate written description for nonporous support materials. The Examiner notes that while “There is a presumption that an adequate written description of the claimed invention is present when the application is filed…. issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing”. The specification fails to disclose or suggest using nonporous support materials, and discloses that the materials of the Applicant’s invention differ from the prior art in that they pack in the pores of the supports. Furthermore, the examples are directed to mesoporous support materials and not nonporous ones. As such, although the nonporous limitation may have been presented at time of filing, the limitation lacks adequate written description and the claims are rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite for reciting a process because it merely recites a use without any active, positive steps delimiting how the use is actually practiced. Claim 4 recites a process for the sorption of CO2 form mixed gases ranging form 100 ppm-20% CO2 concentration using composites of organic molecule denoted Ph-3-PD supported on a porous or nonporous support material. The process does not recite any steps such as exposing the mixed gases to the composite and adsorbing CO2. As presented it is not clear how the composite is used and what is the intended scope of the process. For purposes of examination, the claim is interpreted as involving contacting the mixed gases with the composite. 
Claim 4 is indefinite for reciting “100ppm – 20%” because it is unclear what the basis for the concentration range is. It is not clear if the range is based on weight or volume. As ppm may be ppm by mass or ppm by volume, and the upper limit is not denoted as weight or volume, it is unclear what is the intended scope of the claim. The Examiner notes that the specification does not disclose or recite whether the range is based on weight or volume. For purposes of examination, the range will be considered to be based on volume. 
Claim 4 is indefinite for reciting “composites of the organic molecule denoted Ph-3-PD supported on a porous or nonporous support material” because it is unclear what composites are encompassed by the limitation. As presented, it would appear that there is (1) a composite of the organic molecule denoted Ph-3-PD and (2) a porous or nonporous support material. However, the specification would appear to suggest that the Ph-3-PD is supported on a support material and that the resulting material is the composite (i.e. Ph-3-PD/support material = composite). The specification appears to be directed to Ph-3-PD/support material composites and not to a composite material comprising Ph-3-PD and an undisclosed component, supported on a support material. Appropriate correction is requested. For purposes of examination, the claim is interpreted as the composite is Ph-3-PD supported on a porous or nonporous support material. 

Claims 8-13 are indefinite for reciting “the preferred concentration range” because it is unclear if the limitation following “preferred” is an optional limitation. Preferences in the claims may lead to confusion over the intended scope of the claims and therefore the claims are held to be indefinite.

Claims 14-15 are indefinite for reciting “the preferred Ph-3-PD loading” because it is unclear if the limitation following “preferred” is an optional limitation. Preferences in the claims may lead to confusion over the intended scope of the claims and therefore the claims are held to be indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 20 of copending Application No. 17/453,680 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to separating CO2 from a gas mixture comprising exposing a gas mixture to an alkyl diamine-substituted aryl compounds supported on a porous support material. The conflicting claims differ from the rejected claims in that the rejected claims specifically recite Ph-3-PD as the alkyl diamine-substituted aryl compound. However, Ph-3-PD is an exemplary alkyl diamine-substituted aryl compound disclosed in the copending Application and therefore it would be obvious that the conflicting claims would encompass embodiments in which the compound is Ph-3-PD. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4 and 8-15 would be allowable if rewritten or amended to overcome the objections and rejections under 35 U.S.C. 112(a) and (b), and the double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with reference discloses a process for the sorption of CO2 from gas mixtures utilizing a composite of Ph-3-PD supported on a support material.
Choi et al. (U.S. Patent No. 8,491,705), directed to application of amine-tethered solid sorbents for capturing CO2 from air disclose adsorbing CO2 on an amine adsorbent, wherein the amine adsorbent may comprise a diamine supported on SBA-15 support material (Abstract; Fig. 6; Claims). While Choi teaches composites comprising diamines supported on a support material, the amine compounds do not include Ph-3-PD. The amine compounds disclosed by Choi are directed to hyperbranched amines without a phenyl moiety and propane 1,3-diamine substituents. 
Looper et al. (US 2015/0038512 A1), is the closest prior art that discloses an organic molecule that is equivalent to Ph-3-PD as claimed. Looper explicitly illustrates Ph-3-PD in Fig. 4G as an exemplary polyamine compound. Looper is directed to utilizing polyamine compounds for dispersing or killing a biofilm and does not disclose or suggest that the polyamine compound should and could be used for sorption of CO2 from gas mixtures. 
Onaizi et al. (US 2021/0260561 A1), directed to polyamine adsorbents for capturing carbon dioxide, discloses an aminated magnesium oxide adsorbent containing magnesium oxide and a polyamine (Abstract). Onaizi discloses numerous polyamine compounds, however, fails to disclose, suggest or guide one of ordinary skill to the Ph-3-PD compound as claimed. 
Therefore, while the Ph-3-PD compound may be known and polyamine compounds supported on a support material are known to be used for adsorption of CO2, no prior art discloses or reasonably suggests a process for sorption of CO2 specifically using a composite Ph-3-PD supported on a support material as claimed, there is no guidance or reasonable expectation of success in the prior art that teaches Ph-3-PD that the compound would be suitable for CO2 sorption, the references that teach polyamine adsorbents fail to direct one of ordinary skill to the specific compound claimed. As such, claims 4 and 8-15 are indicated as containing allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772